Title: From George Washington to Lieutenant Colonel Benjamin Flower, 11 March 1778
From: Washington, George
To: Flower, Benjamin



Sir
Head Quarters [Valley Forge] 11th March 1778.

I have received your Letter of 27th Ulto inclosing your Instructions from the Board of War relative to procuring Leather for Military Accoutrements—to which I have nothing to add—the common and milder method of Contract is to be prefered for supplying the Army, and when that fails recourse must inevitably be had in the last Resort to compulsive means—From the importance of the object, I cannot

forbear repeating my express orders that you will take the most vigorous and effectual measures for putting the arms into the best repair—altho I have a right to expect that you are already sufficiently impressed with the necessity for Diligence and Dispatch in this business. I am &c.
